United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marquette, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2065
Issued: January 30, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant filed a timely appeal from the July 14, 2006 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative affirming the
denial of his claim for benefits. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right foot
condition causally related to his federal employment.

FACTUAL HISTORY
On December 13, 2005 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that the stress fractures to his right foot were the result of the
standing and walking duties in his position. He first became aware of his condition on January 8,
2005 and that it was caused or aggravated by his employment activities on February 1, 2005.

The employing establishment indicated that appellant was last exposed to the conditions alleged
to have caused his medical condition on April 12, 2005 and was working limited duties.
In a letter dated January 11, 2006, the Office advised appellant that additional evidence
was needed to make a determination of whether he was eligible for benefits under the Federal
Employees’ Compensation Act. Appellant was instructed to provide factual information
pertaining to his right foot condition and medical evidence, including a comprehensive medical
report from a treating physician describing his symptoms, results of examinations and tests,
diagnosis, the treatment provided and the doctor’s opinion on the cause of his condition.
Appellant submitted a January 9, 2006 return to work/physical capacity form from a
Dr. K. Tabor1 who noted that appellant’s condition was unchanged and that he could perform
only sedentary work with no uneven surfaces.
By decision dated February 16, 2006, the Office denied the claim for compensation,
finding that the medical evidence was insufficient to establish the causal relationship of
appellant’s right foot condition to his employment duties.
On February 16, 2006 appellant requested a review of the written record. He submitted a
duplicative copy of his Form CA-2 and a June 5, 2006 return to work/physical capacity form
from Dr. Tabor who diagnosed synostosis of the right foot and placed appellant on permanent
sedentary work restrictions until his foot was surgically corrected.
By decision dated July 14, 2006, an Office hearing representative affirmed the denial of
the claim for compensation.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each compensation claim regardless of
whether the claim is predicated upon a traumatic injury and an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the

1

The physician’s credentials are not of record.

2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
Generally, causal relationship may be established only by rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors.8 The opinion of the physician must
be based on a complete factual and medical background of the claimant,9 must be one of
reasonable medical certainty10 explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.11
ANALYSIS
Appellant submitted a claim for compensation alleging that his right foot condition was
due to standing and walking as a letter carrier. The employing establishment did not dispute that
appellant was engaged in such employment activities as a letter carrier and the Board finds that
the evidence establishes that appellant’s job required him to walk and stand as part of his job.
The issue to be resolved is whether appellant’s right foot condition resulted from these
employment activities. In this case, the medical evidence is not sufficient to establish the claim.
Appellant submitted work restriction reports from Dr. Tabor dated January 9 and
June 5, 2006. Dr. Tabor restricted appellant to sedentary work. The January 9, 2006 report
contained no diagnosed medical condition. Although Dr. Tabor diagnosed synostosis of the right
foot in his June 5, 2006 report, he did not address the issue of causal relationship. He failed to
explain how appellant’s job duties caused or aggravated his right foot condition As Dr. Tabor’s
reports do not address the relevant issue of causal relationship, they are of diminished probative
value.12

5

Solomon Polen, 51 ECAB 341 (2000).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Ernest St. Pierre, 51 ECAB 623 (2000).

8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

See Leslie C. Moore, supra note 8.

3

Although the Office informed appellant of the necessity of submitting a well-rationalized
medical opinion from his physician in its January 11, 2006 letter, he failed to do so. While
appellant attributes his right foot condition to his work duties, the record contains insufficient
medical opinion explaining how appellant’s work caused or aggravated his right foot condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.13
Neither the fact that the condition became apparent during a period of employment nor
appellant’s belief that the employment caused or aggravated his condition is sufficient to
establish causal relationship.14 Casual relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
Appellant has failed to submit rationalized medical evidence establishing that his right
foot condition is causally related to factors of his federal employment. He has failed to meet his
burden of proof. The Board finds that the Office properly denied his claim for benefits under the
Act.
CONCLUSION
Appellant has not met his burden of proof in establishing that his right foot condition is
causally related to his federal employment.

13

Nicollette R. Kelstrom, 54 ECAB 570 (2003).

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 14, 2006 is affirmed.
Issued: January 30, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

